Name: Commission Regulation (EEC) No 1623/86 of 2 May 1986 concerning Annexes III and XIII to Council Regulation (EEC) No 3589/82 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: cooperation policy;  international trade;  leather and textile industries
 Date Published: nan

 31 . 5 . 86 Official Journal of the European Communities No L 147/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1623 / 86 of 2 May 1986 concerning Annexes III and XIII to Council Regulation (EEC) No 3589/82 on common rules for imports of certain textile products originating in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3589 / 82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ( J ), as last amended by Regulation (EEC) No 3785 / 85 ( 2 ), and in particular Article 17 and Annex XIII thereof, Whereas , in Annex III to Regulation (EEC) No 3589 / 82 , it is stated that the allocations as between Member States of quantitative limits for 1986 have been published for the purposes of information and that the final version shall be the subject of a Community Regulation at the beginning of 1986 ; Whereas it is appropriate to provide for 1986 the same allocations as those published in Annex III to Regulation (EEC) No 3589 / 82 , and to include the quantitative limits established pursuant to Article 11 of that Regulation ; Whereas Regulation (EEC) No 3785 / 85 establishes on account of the accession of Spain and Portugal a definitive regional breakdown for 1986 of certain quantitative limits for the Community ; Whereas , for the purpose of clarity and administrative efficiency , that breakdown should be set out again in the present Regulation ; Whereas Article 3 of Annex XIII to Regulation (EEC) No 3589 / 82 provides that the allocations between Member States of Community quantitative limits specific to outward processing traffic are carried out in accordance with the procedure laid down in Article 15 ; Whereas it is appropriate to establish for 1986 the allocation thereof between Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION: Article 1 The allocation for 1986 of the Community quantitative limits referred to in Annex III to Regulation (EEC) No 3589 / 82 shall be as set out in Annex A hereto . Article 2 The Community quantitative limits specific to outward processing traffic referred to in Annex XIII to Regulation (EEC) No 3589 / 82 are hereby allocated between Member States for 1986 as laid down in Annex B hereto . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall apply with effect from 1 January to 31 December 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 May 1986 . For the Commission Willy DE CLERCQ Member of the Commission 0 ) OJ No L 374 , 31 . 12 . 1982 , p . 106 . ( 2 ) OJ No L 366 , 31 . 12 . 1985 , p . 1 . No L 147 /2 Official Journal of the European Communities 31 . 5 . 86 ANNEX A QUANTITATIVE LIMITS FOR 1986 GROUP I A Mem ­ Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries berStates Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 1 55.05 Cotton yarn , not put up for retail sale Brazil Tonnes55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41,-45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 Bulgaria Tonnes D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR E P EEC Colombia Tonnes 11 830 3 295 3 426 6 370 687 1 432 483 204 27 727 6 23 25 5 9 5 3 7 10 3 96 3 536 676 966 945 655 322 283 11 7 394 307 50 18 63 5 4 2 355 35 7 846 59 10 172 26 17 5 10 20 10 7 336 256 241 South Korea Tonnes Czecho ­ slovakia TonnesD F I BNL UK IRL DK GR E P EEC I BNL Hungary Tonnes 31 . 5 . 86 Official Journal of the European Communities No L 147/ 3 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 1 Mexico Tonnes (cont 'd) D F I BNL UK IRL DK GR EEC 959 812 1 132 2 000 206 71 95 10 5 285 Pakistan TonnesD F I BNL UK IRL DK GR EEC 1 526 1 254 1 993 1 219 678 402 228 59 7 359 Peru I 1 TonnesD F I BNL UK IRL DK GR E P EEC 1 621 314 1 574 334 92 201 300 17 600 130 5 183 Romania TonnesD F I BNL UK IRL DK GR E P EEC 674 263 12 20 16 21 11 8 5 5 1 035 2 55.09 Brazil TonnesOther woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , narrow woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics D F I BNL UK IRL DK GR EEC 6 356 1 907 3 727 1 890 2 369 584 273 42 17 148 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 TonnesBulgaria D F I BNL UK IRL DK GR E P EEC 315 145 297 55 0 ) 64 9 151 202 36 7 1 281 (') See Appendix . No L 147 / 4 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r1 98 6 2 (cont'd) Colombia P ) Tonnes South Korea Tonnes Czecho ­ slovakia Tonnes D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P 1 439 529 2 125 353 1 182 70 80 15 5 793 1 104 494 567 1 075 1 191 22 974 32 25 ' 7 5 491 2 593 868 334 257 290 475 980 293 40 7 6 137 992 960 1 789 868 1 700 26 200 63 90 18 6 706 755 600 727 408 10 162 450 81 41 30 6 13 260 635 347 92 76 415 39 340 253 36 7 2 240 Egypt Tonnes Hong Kong Tonnes Hungary Tonnes EECf 1 ) See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 5 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 ber States 2 (cont'd) India TonnesD F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK Indonesia Malaysia Tonnes Tonnes . GR E P Pakistan Tonnes EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR E P EEC Peru Tonnes 4 610 4 765 2 417 1 579 26 544 376 508 89 40 888 1 731 1 647 202 528 500 768 10 178 15 89 18 3 955 2 875 1 725 2 636 1 580 10 583 781 516 41 20 740 659 271 1 111 328 116 70 119 16 89 18 2 797 452 401 152 191 153 101 55 218 36 7 1 766 1 538 1 000 310 726 107 40 190 48 36 7 4 002 Poland TonnesD F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Romania Tonnes No L 147/ 6 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 2 (cont'd) Singapore D F I BNL UK IRL DK GR E P EEC Tonnes 581 267 563 348 750 22 14 13 89 18 2 665 Thailand D F I BNL UK IRL DK GR E V EEC Tonnes 3 412 390 2 216 758 885 55 1 167 24 89 18 9 014 2 a ) 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59,61,63,64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 a ) Of which other than unbleached or bleached Brazil D F I BNL UK IRL DK GR EEC Tonnes 696 267 534 577 429 515 89 11 3 118 Bulgaria D F I BNL UK IRL DK GR E P EEC Tonnes 107 61 73 20 (') 20 9 35 140 18 4 487 South Korea D F I BNL UK IRL DK GR E P EEC Tonnes 135 59 69 132 144 4 121 6 7 2 679 Czecho ­ slovakia D F BNL UK DK Tonnes 1 909 284 122 197 636 (') See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 7 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r1 98 6 2 a ) (cont'd) Egypt Tonnes Hong Kong Tonnes D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR EEC Hungary Tonnes 188 188 368 177 346 5 41 12 20 8 1 353 638 512 624 351 8 792 390 70 37 26 5 11 445 442 233 34 37 397 29 287 234 18 4 1 715 989 776 520 847 3 317 144 399 42 7 034 173 816 56 154 84 240 11 173 6 30 5 1 575 212 189 161 108 875 672 198 18 2 433 India Tonnes Indonesia Malaysia Tonnes Tonnes UK D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR EEC Pakistan Tonnes No L 147/ 8 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ Unitsber States Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 2 a ) (cont'd) Poland TonnesD F I BNL UK IRL DK GR E P EEC Romania TonnesD F I BNL UK IRL DK GR E P EEC 111 192 23 37 60 80 24 168 18 4 717 1 236 528 209 146 74 39 188 40 18 4 2 482 343 75 126 219 438 22 9 6 40 9 1 287 885 43 298 278 221 3 566 5 30 5 2 334 Singapore TonnesD F I BNL UK IRL DK GR E P EEC Thailand TonnesD F I BNL UK IRL DK GR E P EEC 3 56.07 A Woven fabrics of man-made fibres (discontinuous or waste ): Brazil Tonnes 117 336 388 143 429 3 9 8 1 433 A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics D F I BNL UK IRL DK GR EEC 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 31 . 5 . 86 Official Journal of the European Communities No L 147/ 9 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 3 (cont'd) Bulgaria D F I BNL UK IRL DK GR E P EEC Tonnes 24 84 29 H 3 3 6 3 9 2 163 Colombia D F I BNL UK IRL DK GR EEC Tonnes  º H South Korea D F I BNL UK IRL DK GR E P EEC Tonnes 506 672 1 652 786 391 33 57 201 10 2 4 310 Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC Tonnes 1 142 152 39 107 36 17 64 56 9 2 ­ 1 624 ¢ Hong Kong D F I BNL UK IRL DK GR E P EEC Tonnes 1 725 1 338 416 645 6 585 135 167 17 9 4 11 041 \ Hungary D F I BNL UK IRL DK GR E P Tonnes 106 169 22 42 173 4 15 52 9 2 ') See category 2 . EEC 594 No L 147/ 10 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 3 (cont'd) Indonesia Tonnes Malaysia (') Tonnes Poland Tonnes Romania Tonnes F I UK D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 655 364 770 2 875 695 1 840 840 1 676 169 302 23 110 36 8 566 156 133 45 50 318 80 11 118 9 2 922 363 562 43 43 68 8 17 9 14 2 1 129 60 56 26 18 273 30 32 4 21 4 524 5 354 1 057 4 823 1 456 1 795 139 1 411 38 110 22 6 205 TonnesSingapore Thailand (M Tonnes C 1 ) See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 11 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 3 a ) 56.07-01 , 05 , 07 , 08 , 12 , 15 , 19 , 22 , 25 , 29 , 31 , 35 , 38 , 40 , 41 , 43 , 46 , 47 , 49 a ) Of which other than unbleached or bleached Bulgaria South Korea D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes 12 - 43 21 1 2 3 2 3 1,5 88,5 48 69 214 98 51 3 3 126 ' 4 1 617 Czecho ­ slovakia Hong Kong F BNL UK D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes 92 60 25 1 197 932 289 424 4 321 94 119 13 7,5 4 7 400,5 Hungary Indonesia Malaysia ( J ) BNL F I UK D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes Tonnes 28 98 55 115 1 845 187 313 88 520 176 233 6 50 8 3 426 Poland D F I BNL UK IRL DK GR E P Tonnes 123 116 28 25 262 66 11 77 5 1 *) See Appendix . EEC 714 No L 147/ 12 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 3 a ) (cont'd) Singapore D F I BNL UK IRL DK GR E P EEC Tonnes 7 7 13 3 33 31 31 2 5 1 133 Thailand 0 ) D F I BNL UK IRL DK GR E P EEC Tonnes 1 410 126 740 476 696 61 710 5 50 8 . 4 282 i 1 ) See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 13 GROUP I B Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries 4 Brazil60.04 B I II a ) b) c) IV b) 60.04-19 , 20 , 22 , 23 , 24 , 26 , 41 , 50 , 58 , 71 , 79 , 89 Bulgaria Under garments , knitted or crocheted , not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers , under vests and the like , knitted or crocheted , not elastic or rubberized , other than babies' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers , of regenerated textile fibres , other than babies' garments 1 aa ) dd ) 2 ee) 1 aa ) dd ) 2 dd ) d ) South Korea Czecho ­ slovakia Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 F UK I D F I BNL UK IRL DK GR E ¢ P EEC 1 000 pieces 1 000 pieces 351 2 438 3 800 478 83 81 32 60 5 11 12 28 6 796 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 240 ( 1 ) 4 434 875 1 140 1 941 125 361 19 28 6 11 169 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 611 684 55 139 102 7 233 15 28 6 1 880 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 4 369 0 ) 775 394 934 890 68 147 72 70 14 7 733 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 9 102 803 744 2 176 10 963 147 618 90 28 6 24 677 Egypt H Hong Kong (') See Appendix . No L 147 / 14 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 4 (cont 'd) Hungary 1 000 pieces India 1 000 pieces Macao 1 000 pieces Malaysia D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR EEC F I D F I BNL UK IRL DK GR E P EEC 1 000 pieces 527 1 013 180 399 358 4 166 13 14 6. 2 679 2 584 1 691 1088 975 2 816 68 320 57 9 599 2 793 3 598 245 909 2 477 19 109 13 28 6 10197 1 360 1 166 . 345 1 467 946 32 173 29 70 14 5 602 2 000 2 030 620 1 247 2 620 38 638 45 9 238 1 190 2164 2 643 3 293 502 1 080 2 091 34 557 38 70 14 10 322 Pakistan 1 000 pieces Peru 1 000 pieces 1 000 piecesPhilippines 31 . 5 . 86 Official Journal of the European Communities No L 147/ 15 Category CCT heading No - NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 4 (cont'd) &gt; Poland Romania Singapore Thailand D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 4 348 3 197 300 186 1 663 22 278 29 28 6 10 057 8 264 1 414 1 023 1 040 3 050 37 437 35 28 6 15 334 5 382 2 792 394 1 542 1 932 105 529 37 70 14 12 797 2 334 2 872 618 795 2 942 38 414 40 70 14 10 137 5 60.05 A I a ) II b ) 4 bb ) 11 aaa ) bbb) ccc ) ddd ) eee ) 22 bbb ) ccc ) ddd ) eee ) fff) 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42 , 43 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed jacket and jumpers , knitted or crocheted , not elastic or rubberized , ofwool , of cotton or of man-made textile fibres Bulgaria D F I BNL UK IRL DK GR E P EEC 1 000 pieces 351 146 67 54 132 10 15 9 21 4 809 No L 147 / 16 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 South Korea 1 000 pieces5 (cont 'd) Czecho ­ slovakia 1 000 pieces Hong Kong 1 000 pieces D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 5 105 1 370 879 6 914 11 385 225 422 16 23 4 26 343 645 175 255 67 87 4 21 23 21 4 1 302 10 738 712 665 2175 11 208 53 741 100 23 4 26 419 525 835 278 226 315 20 89 15 11 4 2318 4 032 2 097 341 723 2 030 20 436 9 21 270 9 979 575 695 178 300 636 13 63 15 52 10 2 537 Hungary 1 000 pieces Macao 1 000 pieces Malaysia 1 000 pieces 31 . 5 . 86 Official Journal of the European Communities No L 147 / 17 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 5 Pakistan 1 000 pieces (cont 'd) Peru 1 000 pieces Philippines 1 000 pieces Poland D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 203 290 330 173 339 19 83 30 2 467 105 58 318 42 147 6 21 7 52 10 767 1 708 595 322 370 742 36 384 18 52 10 4 237 341 546 150 105 588 12 86 10 21 4 1 863 5 256 1 437 1 748 512 1 377 42 162 27 21 4 L0 586 2 665 765 423 1 036 1 998 54 136 17 52 10 7 156 Romania 1 000 pieces Singapore 1 000 pieces No L 147/ 18 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 5 (cont'd) Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pieces 2 412 711 572 829 2 516 94 485 30 52 10 7711 6 61.01 B V d) 1 2 3 e) 1 2 3 Men's and boys' outer garments Brazil D F I BNL UK IRL DK GR EEC 1 000 ,pieces 915 92 417 195 357 13 85 10 2 084 61.02 B II e ) 6 aa ) bb) cc) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Women's girls' and infants' outer garments B. Other : Men's and boys' woven breeches , shorts and trousers ( including slacks ); women's girls' and infants' woven trousers and slacks, ofwool , of cotton or of man-made textile Bulgaria South Korea Czecho ­ slovakia Hong Kong (') D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 192 50 54 23 37 2 10 8 ­ 26 5 407 1 400 174 349 986 1 377 60 253 15 20 5 4 639 286 45 37 60 30 5 22 12 26 5 528 20 091 1 054 892 3 124 22 993 86 2 470 175 26 5 (') See Appendix . \ \\ EECIl50 916 31 . 5 . 86 Official Journal of the European Communities No L 147 / 19 Mem ­ Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 1 98 6 Hungary 1 000 pieces6 (cont'd) D F I BNL UK IRL DK GR E P EEC India 1 000 piecesD F I BNL UK IRL DK GR EEC Indonesia 1 000 piecesD F I BNL UK IRL DK GR E P EEC 50 11 6 146 18 1 31 8 10 5 286 1 159 587 578 360 568 42 141 57 3 492 1 194 740 428 782 940 29 147 65 65 13 4 403 5 123 2 642 946 1 204 431 24 41 9 26 27 10 473 1 387 500 242 843 320 13 176 16 65 13 3 575 219 Macao 1 000 piecesD F I BNL UK IRL DK GR E P EEC Malaysia 1 000 piecesD F I BNL UK IRL DK GR E P EEC Pakistan F 1 000 pieces No L 147 / 20 Official Journal of the European Communities 31 . 5 . 86 CCT heading NoCategory NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 1 98 6 Philippines 1 000 pieces6 (cont 'd) Poland 1 000 pieces Romania 1 000 pieces D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I - BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 2 025 270 131 844 527 14 107 34 65 13 4 030 145 63 73 168 70 1 12 8 26 5 571 562 989 1 905 381 336 16 21 14 26 5 4 255 2 579 1 165 473 1 732 980 29 236 22 65 13 7 294 1 026 228 321 255 521 24 80 20 65 13 2 553 Singapore 1 000 pieces Sri Lanka 1 000 pieces 31 . 5 . 86 Official Journal of the European Communities No L 147 / 21 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e li m it s fr om 1 Ja nu ar y to 31 D ec em be r 19 86 6 Thailand 1 000 pieces (cont'd) D F I BNL UK IRL DK GR E P EEC 620 181 142 261 254 7 208 14 65 13 1 765 7 60.05 Brazil Bulgaria 1 000 pieces 1 000 pieces A II b) 4 aa ) 22 33 44 55 UK D F I BNL UK IRL DK GR E P EEC 156 83 118 52 30 37 2 7 6 13 3 351 61.02 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's girls' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted , crocheted (not elastic or rubberi ­ zed), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres B II e ) 7 bb) cc) dd) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 South Korea 1 000 piecesD F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 2 400 (&gt;; 471 352 1 657 2 978 17 224 12 15 3 8 129 29 85 19 20 16 2 10 5 13 3 202 Czecho ­ slovakia 1 000 pieces Hong Kong 1 000 piecesD F I BNL UK IRL DK GR E P EEC 17 287 655 678 2 530 7 384 30 620 27 31 3 29 245 (') See Appendix. No L 147 /22 Official Journal of the European Communities 31 . 5 . 86 Mem ­ Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries berStates Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 Hungary 1 000 pieces7 (cont'd) India 1 000 pieces Indonesia 1 000 pieces Macao D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces 94 66 64 5. 48 1 35 11 7 3 334 9 551 3 230 1 822 3 762 11 731 127 579 91 30 893 1 093 643 270 692 645 34 231 40 32 6 3 688 747 1 605 211 320 1 001 3 152 8 13 3 4 063 318 1 150 110 54 158 4 53 10 32 6 1 895 1 226 430 217 265 605 13 81 10 32 6 2 885 Malaysia 1 000 pieces Philippines 1 000 pieces 31 . 5 . 86 Official Journal of the European Communities No L 147 / 23 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e li m it s fr om 1 Ja nu ar y to 31 D ec em be r 19 86 7 (cont'd) Poland Romania 1 000 pieces 1 000 pieces IRL D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 22 146 403 52 23 47 23 7 13 3 717 2 452 1 395 310 549 1 601 45 310 24 32 6 6 724 Singapore 1 000 pieces Sri Lanka 1 000 piecesD F I BNL UK IRL DK GR E P EEC 1 042 568 669 370 762 21 102 21 32 6 3 593 Thailand 1 000 piecesD F I BNL UK IRL DK GR E P EEC 991 257 339 280 281 13 174 14 55 6 2 410 8 Bangladesh 1 000 pieces61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres Bulgaria 1 000 pieces F UK D F I BNL UK IRL DK GR E P EEC 1 908 2 332 1 822 284 149 87 111 14 103 13 28 6 2 617 No L 147/ 24 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXE code ( 1986 ) Description Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 8 (cont'd) Third countries Mem ­ ber States Units South Korea D F I BNL UK IRL DK GR E P EEC 1 000 pieces Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 1 000 pieces Hong Kong D F I BNL UK IRL DK GR E P EEC 1 000 pieces Hungary D F I BNL UK IRL DK GR E P EEC 1 000 pieces India D F I BNL UK IRL DK GR EEC 1 000 pieces Indonesia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 16 750 0 ) 540 1 140 6 360 0 ) 2 740 65 161 35 148 6 27 945 413 108 110 13 55 5 15 20 28 6 773 19 006 740 1 490 3 100 20 384 58 1 790 36 65 6 46 675 191 125 72 33 170 1 10 11 14 6 633 9 210 1 382 3 819 3 032 9 170 206 609 59 27 487 2 214 897 858 636 1 103 39 142 61 70 14 6 0340 ) See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 25 Category CCT heading No Mem ­NIMEXE code ( 1986 ) Description Third countries berStates Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 Macao 1 000 pieces8 (cont 'd) Malaysia 1 000 pieces D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR E P EEC Pakistan 1 000 pieces Philippines 1 000 pieces 602 2 278 730 245 1 403 8 775 13 28 6 6 088 1 250 1 789 150 214 281 9 474 16 70 14 4 267 675 155 503 397 1 229 41 53 27 3 080 1 622 380 455 516 425 48 104 16 70 14 3 650 625 63 29 74 438 6 13 10 28 6 1 292 3 404 742 702 299 797 20 198 20 28 6 6 216 Poland 1 000 piecesD F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Romania 1 000 pieces No L 147 / 26 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 ber States 8 (cont'd) Singapore 1 000 piecesD F I BNL UK IRL DK GR E P EEC 1 337 1 221 282 293 1 045 56 455 17 70 14 4 790 Sri Lanka 1 000 piecesD F I BNL UK IRL DK GR E P EEC 1 380 315 488 652 705 34 66 20 70 14 3 744 Thailand 1 000 piecesD F I BNL UK IRL DK GR E P EEC 450 125 365 272 169 12 520 13 70 14 2 010 31 . 5 . 86 Official Journal of the European Communities No L 147/ 27 GROUP 2 A CCT heading No NIMEXEcode ( 1986 ) Third countries Mem ­ Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 Category Description ber States 9 Brazil Tonnes55.08 62.02 B III a ) 1 Terry towelling and similar terry fabrics of cotton Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics D F I BNL UK IRL DK GR EEC 55.08-10 , 30 , 50 , 80 62.02-71 Bulgaria Tonnes TonnesSouth Korea UK D F I BNL UK IRL DK GR E P EEC Czecho ­ slovakia Tonnes 2 575 239 322 277 809 154 97 94 4 567 55 339 182 89 91 202 2 32 13 10 2 962 295 136 23 73 58 20 40 12 12 2 671 250 76 74 62 978 3 38 9 10 2 1 502 80 21 10 6 50 1 43 7 8 2 228 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Hong Kong Tonnes Hungary TonnesD F I BNL UK IRL DK GR E P EEC No L 147 / 28 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 9 India Tonnes (cont'd D F I BNL UK IRL DK GR EEC Pakistan TonnesD F I BNL UK IRL DK GR EEC 812 325 265 350 2 212 41 151 12 4 168 636 407 327 248 543 41 69 44 2 315 204 195 42 33 200 2 89 10 12 2 789 Poland TonnesD F I BNL UK IRL DK GR E P EEC 20 Brazil Tonnes62.02 B I a ) c Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven62.02-12 , 13 , 19 Tonnes Tonnes Tonnes Tonnes Bulgaria South Korea Egypt Czecho ­ slovakia D F I BNL M DK GR EEC UK UK UK D F I BNL UK IRL DK GR E P EEC UK 1 990 175 139 235 222 11 29 18 2 819 55 0 ) 124 301 ( ») 708 45 27 26 44 5 29 IK 1 ] 15 4 914 403Hong Kong Tonnes (') See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 29 Category CCT heading No NIMEXEcode ( 1986) Description Third countries 20 (cont'd) Hungary India Macao Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 D F I BNL UK IRL DK GR E P EEC Tonnes 566 48 105 32 200 3 86 9 20 4 1 073 D F I BNL UK IRL DK GR EEC Tonnes 2 984 1 169 395 883 1 674 22 784 37 7 948 D F I BNL UK IRL DK GR E P EEC Tonnes 12 5 41 3 11 1 2 6 10 3 94 F I D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes 530 596 269 108 25 15 73 1 212 13 14 4 734 D F I BNL UK IRL DK GR E P EEC Tonnes 273 111 74 44 164 2 60 10 20 4 762 Pakistan Poland Romania No L 147 / 30 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries 22 56.05 A Bulgaria South Korea Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres , not put up for retail sale 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25 , 28 , 32 , 34 , 36 , 38 , 39 , 42 , 44 , 45 , 46 , 47 Macao Malaysia Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 UK D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes 55 3 848 1 624 1 424 958 1 794 85 346 44 253 6 10 382 D F I BNL UK IRL DK GR E P EEC Tonnes 45 48 24 33 147 1 4 8 29 6 345 D F I BNL UK IRL DK GR E P EEC Tonnes 1 547 913 202 528 1 087 100 81 22 71 14 4 565 D F I BNL UK IRL DK GR E P EEC Tonnes 743 771 208 135 310 15 40 13 34 7 2 276 D F I BNL UK IRL DK GR E P EEC Tonnes 1 136 390 172 200 517 7 21 16 71 14 2 544 Romania Singapore 31 . 5 . 86 No L 147 / 31Official Journal of the European Communities Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 22 (cont'd) Thailand D F I BNL UK IRL DK GR E P EEC Tonnes 420 129 469 142 294 8 19 22 71 14 1 590 22 a ) 56.05-21 , 23 , 25 , 28 , 32 , 34 , 36 a ) Of which acrylic Singapore UK Tonnes 399 23 56.05 B 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 Yarn of man-made fibres (discontinuous or waste ), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste regenerated fibres , not put up for retail sale Poland Romania D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes 99 208 54 857 79 5 11 11 23 5 1 352 389 234 194 1 382 323 14 39 11 31 5 2 622 32 ex 58.04 58.04-07 , 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67 , 69 , 71 , 75 , 77 , 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics ), of wool , of cotton or of man-made textile fibres Bulgaria South Korea Czecho ­ slovakia UK D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes Tonnes 33 413 125 118 173 218 13 458 38 7,5 1,5 1 565 420 107 443 59 197 90 263 45 8 2 1 634 No L 147 / 32 Official Journal of the European Communities 31 . 5 . 86 Mem ­ Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 32 Tonnes (cont 'd) Hong Kong D F I BNL UK IRL DK GR E P EEC 532 527 ­ 345 234 3 685 307 67 81 7,5 3,5 5 789 Poland TonnesD F I BNL UK IRL DK GR E P EEC 345 216 62 45 312 60 166 55 8 2 1 271 32 a 58.04-63 a ) Of which cotton corduroy TonnesCzecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 349 77 421 54 133 80 243 45 4 1,5 1 407,5 Poland TonnesD F I BNL UK IRL DK GR E P EEC 73 46 11 11 34 58 45 17 4 1 300 39 Brazil Tonnes62.02 B II a ) c) III a ) 2 c ) Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen , other than of cotton terry fabric D F I BNL UK IRL DK GR EEC 62.02-40 , 42 , 44 , 46 , 51 , 59 , 65 , 72 , 74 , 77 883 229 175 149 482 10 62 22 2 012 (')Bulgaria UK Tonnes (') See category 20 . 31 . 5 . 86 Official Journal of the European Communities No L 147/ 33 Category CCT heading No NIMEXEcode ( 1986 ) 39 (cont'd) ¢ Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC Tonnes 570 54 45 47 60 7 22 14 8 2 829 Hong Kong D F I BNL UK IRL DK GR E P EEC Tonnes 231 87 105 298 492 4 31 38 7,5 1,5 1 295 Hungary D F I BNL UK IRL DK GR E P EEC Tonnes ¢ 175 55 35 65 168 2 61 10 8 2 581 India D F I BNL UK IRL DK GR EEC Tonnes 467 220 219 110 758 8 59 19 1 860 Macao Romania D F I BNL UK IRL DK GR E P EEC F I Tonnes Tonnes 214 108 232 50 127 4 15 14 7,5 1,5 773 409 No L 147/34 Official Journal of the European Communities 31 . 5 . 86 GROUP II B Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 12 60.03 A Bulgaria 1 000 pairsStockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted, not elastic or rubberized: Other than women's stockings of synthetic textile fibres B I lib ) C D 60.03-11 , 19 , 20 , 27 , 30 , 90 South Korea 1 000 pairs 1 000 pairsCzecho ­ slovakia D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC BNL 474 875 204 77 277 11 49 20 100 15 2 102 51 217 (*) 8 271 12 581 14 436 10 647 273 1 564 155 500 39 99 683 3 408 1 406 183 449 193 12 572 56 50 46 6 375 2 396 1 251 264 832 1 194 20 2 441 33 110 30 8 571 587 465 85 331 115 5 915 40 100 20 2 663 1 237 Hong Kong 1 000 pairs Hungary 1 000 pairs Philippines 1 000 pairs (*) See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 35 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 12 (cont'd) Poland D F I BNL UK IRL DK GR E P EEC 1 000 pairs 1 544 1 048 673 110 242 12 1 148 22 100 20 4 919 Romania D F I BNL UK IRL DK GR E P EEC 1000 pairs 9 390 4 911 7 988 3 544 2 232 86 1 580 123 232 46 30 132 Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pairs 4 067 1 377 1016 749 1 635 63 190 127 390 70 9 684 13 60.04 B IV b ) 1 cc ) 2 dd) d ) 1 cc) 2 cc) 60.04-48 , 56 , 75 , 85 Under garments , knitted or crocheted , not elastic or rubberized : Men's and boys' underpants and briefs , women's , girls' and infants' (other than babies') knickers and briefs , knitted or crocheted , not ela ­ stic or rubberized , of cotton or syn ­ thetic textile fibres Brazil Bulgaria South Korea D F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 479 1 565 578 481 776 48 131 80 5 138 67 2 460 1 130 400 822 2 163 100 146 58 142 28 7 449 No L 147/ 36 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 13 (cont'd). Czecho ­ slovakia 1 000 pieces Hong Kong 1 000 pieces Hungary 1 000 pieces D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 553 127 60 80 73 10 30 16 25 15 989 26 853 3 284 1 934 21 506 14 195 118 7 987 138 142 20 76 186 477 309 2 510 460 392 15 49 58 85 34 4 389 1 338 1 400 330 234 522 23 152 62 142 28 4 231 2 298 1 250 745 870 2 322 86 211 100 300 71 8 253 4 475 792 215 176 381 13 155 65 170 34 6 476 Macao 1 000 pieces Philippines 1 000 pieces Poland 1 000 pieces 31 . 5 . 86 Official Journal of the European Communities No L 147 / 37 Mem ­ Category CCT heading No NIMEXEcode ( 1986) Description Third countries Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 1 98 6 ber States 13 (cont'd) Romania Singapore 14 A 61.01 A II a ) South Korea 61.01-07 Men's and boys' outer garments : Men's and boys' coats of impregnated, coated , covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 4 835 957 510 786 2 150 30 440 67 ' 170 34 9 979 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 260 1 051 445 451 1 639 26 136 19 200 35 5 262 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 635 255 233 393 1 071 (&gt;) 12 87 14 7,5 1,5 3 709 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 236 238 233 297 901 19 96 12 7,5 1,5 3 041 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 44 29 24 15 28 3 7 3 7,5 1,5 159 920 100 85 403 644 6 47 11 10 1,5 2 227,5 Hong Kong 14 B Bulgaria61.01 B V b ) 1 2 3 61.01-41 , 42 , 44 , 46 , 47 Men's and boys' outer garments : Men's and boys' woven overcoats , raincoats and other coats , cloaks and capes , other than those of category 14 A, of wool , of cotton or of man-made textile fibres South Korea C ) See Appendix . No L 147/ 38 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 14 B (cont'd) Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 69 11 14 21 14 2 10 10 4 1,5 156,5 Hong Kong D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 250 181 148 256 826 11 153 11 7,5 1,5 2 845 Hungary Macao Poland UK UK D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 60 87 167 112 28 113 48 2 16 4 7,5 1,5 499 Romania D F I BNL UK IRL DK GR E P EEC 1 000 pieces 161 48 471 27 38 1 4 3 7,5 1,5 762 15 A 61.02 B I a ) 61.02-05 Women's , girls' and infants' outer gar ­ ments : B. Other : Women's , girls' and infants' coats of impregnated , coated , covered or laminated woven fabric falling within heading No 59.08 , 59.11 or 59.12 South Korea D F , I BNL UK IRL DK GR E P EEC 1 000 pieces 873 122 98 186 454 ( ») 5 22 8 7,5 1,5 1 777 (') See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 39 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 15 A (cont'd) Hong Kong Macao Poland Romania D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 609 98 123 157 304 5 51 4 7,5 1,5 1 360 19 12 30 9 37 1 5 3 7,5 1,5 125 37 79 10 7 12 1 1 3 4 1,5 155,5 20 4 3 60 6 1 1 3 4 1,5 103,5 15 B 61.02 B II e) 1 aa ) bb ) cc) 2 aa ) bb ) cc) 61.02-31 , 32 , 33 , 35 , 36 , 37 , 39 , 40 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , other than garments of category 15 A, of wool , of cotton or of man-made textile fibres Bulgaria D F I BNL UK IRL DK GR E P EEC 1 000 pieces 78 54 40 80 44 2 7 6 18 4 333 No L 147 /40 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXE code ( 1986) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 South Korea15 B (cont'd) 1 000 pieces Czecho ­ slovakia 1 000 pieces Hong Kong 1 000 pieces D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR E P EEC 1 594 267 227 562 1 753 64 391 21 15 3 4 897 106 33 27 80 80 3 8 5 9 4 355 3 282 209 189 434 901 13 134 17 15 3 5 197 111 78 20 56 64 1 10 6 9 4 359 643 452 208 237 744 11 74 14 2 383 42 23 13 14 35 1 2 6 15 3 154 Hungary 1 000 pieces India 1 000 pieces 1 000 piecesMacao 31 . 5 . 86 Official Journal of the European Communities No L 147/ 41 Mem Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 15 B (cont'd) Philippines 1 000 pieces 423 ( » 96 93 111 417 7 21 11 37 7 1 223 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Poland 1 000 pieces 195 100 48 65 135 4 57 3 18 4 629 Romania 1 000 piecesD F I BNL UK IRL DK GR E P EEC 445 97 278 68 92 4 11 10 18 4 1 027 Thailand UK 1 000 pieces 231 16 Bulgaria 1 000 pieces61.01 B V c) 1 2 3 61.01-51 , 54 , 57 Men's and boys' outer garments : Men's and boys' woven suits ( including coordinate suits consisting of two or three pieces , which are ordered , packed , consigned and normally sold together) of wool , of cotton or of man-made textile fibres , excluding ski suits D F I BNL UK IRL DK GR E P EEC 62 43 35 25 28 4 12 15 8 2 234 188 69 30 178 277 4 7 3 7,5 1,5 765 South Korea 1 000 piecesD F I BNL UK IRL DK GR E P EEC (') See Appendix. No L 147 /42 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 1 000 pieces16 (cont'd) Czecho ­ slovakia 1 000 piecesHong Kong Hungary 1 000 pieces D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK DK GR E P EEC IRL D F I BNL UK IRL DK GR E P EEC 198 28 13 68 63 4 40 9 4 2 429 1 399 192 84 293 463 6 33 10 7,5 1,5 2 489 34 22 19 152 96 1 12 4 4 2 346 73 169 15 32 18 1 2 3 7,5 1,5 322 13 95 63 18 14 112 1 13 3 . 8 2 329 Macao 1 000 pieces Philippines 1 000 pieces 1 000 piecesPoland 31 . 5 . 86 Official Journal of the European Communities No L 147/43 Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r1 98 6 ber States Romania16 (cont'd) 1 000 piecesD F I BNL UK IRL DK GR E P EEC 298 293 713 60 375 5 16 7 13 2 1 782 UK 1 000 pieces 128 17 Thailand Bulgaria South Korea 61.01-34 , 36 , 37 61.01 B V a ) 1 2 3 Men's and boys' outer garments : Men's and boys' woven jackets ( excluding waister jackets ) and blazers of wool , of cotton or of man-made textile fibres 1 000 pieces 1 000 pieces 22 595 (') 130 99 224 1 154 73 160 9 7,5 1,5 2 453 UK D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC F Czecho ­ slovakia 1 000 pieces 140 44 15 26 95 3 21 10 4 1,5 359,5 126Hong Kong 1 000 pieces Hungary 1 000 piecesD F I BNL UK IRL DK GR E P EEC 76 32 28 60 98 2 12 7 7,5 1,5 324 India 1 000 piecesD F I BNL UK IRL DK GR EEC 662 489 271 287 552 25 65 30 2 381 (') See Appendix . No L 147 /44 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 17 (cont'd) Macao D F I BNL UK DK GR E P EEC 1 000 pieces 126 130 27 32 403 1 5 4 7,5 1,5 737 Poland Romania UK IRL D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 152 17 235 167 147 60 217 3 11 5 12,5 1,5 859 18 61.03 B C 61.03-51 , 55 , 59 , 81 , 85 , 89 Men's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' woven under garments other than shirts , of wool , of cotton or of man-made textile fibres Bulgaria South Korea Czecho ­ slovakia Hong Kong F D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E ' P EEC Tonnes Tonnes Tonnes Tonnes 42 270 65 27 169 87 5 11 3 7,5 1,5 646 139 22 18 16 84 3 8 9 4 1,5 304,5 1 570 250 156 378 1 074 16 92 14 7,5 1,5 3 559 31 . 5 . 86 Official Journal of the European Communities No L 147 /45 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 18 (cont'd) Macao D F I BNL UK IRL DK GR E P EEC Tonnes 719 655 135 210 255 4 36 8 7,5 1,5 2 031 Malaysia Poland UK D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes 126 191 55 20 14 67 2 5 6 7,5 1,5 369 Romania BNL Tonnes 126 Singapore F 1 000 pieces 276 Sri Lanka UK Tonnes 141 19 61.05 A C 61.05-10 , 99 Handkerchiefs Bulgaria South Korea Czecho ­ slovakia Hong Kong UK D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 131 12 784 3 404 2 142 3 176 3 005 199 395 139 100 25 25 369 6 122 520 2 004 3 612 695 44 419 77 120 30 13 643 22 563 5 285 23 127 19 616 8 656 404 905 427 339 25 81 347 No L 147 /46 Official Journal of the European Communities 31 . 5 . 86 Third countriesCategory CCT heading No NIMEXEcode ( 1986 ) Description 19 Hungary (cont'd) India Macao Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 D F I BNL UK IRL DK GR E P EEC Tonnes 127 28 28 20 55 1 37 54 3 1,5 354,5 D F I BNL UK IRL DK GR EEC 1 000 pieces 13 355 12 976 5 250 4 190 15 116 488 1 298 18 52 691 D F I BNL UK IRL DK GR E P EEC Tonnes 145 113 125 54 42 2 4 5 3 1,5 494,5 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 27 904 4 460 3 219 833 3 083 35 795 166 250 62 40 807 I D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 1 912 2 084 907 580 1 624 910 38 115 70 148 30 6 506 Malaysia Philippines Poland 31 . 5 . 86 Official Journal of the European Communities No L 147/47 Mem ­ Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries berStates Units Q ua nt ita tiv e li m it s fr om 1 Ja nu ar y to 31 D ec em be r 19 86 21 1 000 piecesSouth Korea f 1 ) 61.01 B IV 61.02 B II d) Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Parkas , anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres 61.01-29 , 31 , 32 61.02-25 , 26 , 28 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces Czecho ­ slovakia Hong Kong 1 000 pieces 3 992 O ) 1 169 325 1 727 2 680 30 566 40 94 8 10 631 132 50 40 33 63 5 13 11 13 10 370 6 913 513 397 1 256 4 893 26 822 36 35 8 14 899 423 751 56 194 25 27 53 1 7 12 25 8 408 1 535 448 178 337 716 26 103 19 100 20 3 482 708 India D F I BNL UK IRL DK GR E P EEC F BNL D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 piecesMacao Philippines 1 000 piecesD F I BNL UK IRL DK GR E P EEC Romania I 1 000 pieces (*) See Appendix . No L 147/ 48 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 21 (cont'd) Singapore Sri Lanka Thailand D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 407 276 206 150 336 15 43 29 100 20 1 582 946 480 131 440 469 10 34 21 70 20 2 621 932 805 350 389 759 26 145 25 100 20 3 551 24 60.04 B IV b ) 1 bb ) 2 aa ) bb ) d) 1 bb ) 2 aa ) bb ) 60.04-47 , 73 60.04-51 , 53 , 81 , 83 Under garments , knitted or crocheted , not elastic or rubberized : Men's and boys' pyjamas , knitted or crocheted , of cotton or of synthetic textile fibres Women's , girls' and infants' (other than babies') knitted or crocheted pyjamas and nightdresses, of cotton or of synthetic fibres Brazil ( ») Bulgaria South Korea D F I BNL UK IRL DK GR EEC BNL D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 812 140 206 297 263 9 21 19 1 767 21 712 1 143 290 340 439 26 69 12 28 6 3 065 (') See Appendix . I \ \ 31 . 5 . 86 Official Journal of the European Communities No L 147/49 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 24 (cont'd)  Czecho ­ slovakia Hong Kong D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 1 235 313 70 113 123 14 43 15 17 7 1 950 1 650 570 263 2 113 1 728 17 340 29 28 6 6 744 Hungary D F I BNL UK IRL DK GR E P EEC 1 000 pieces 745 239 179 100 : 157 9 43 54 17 7 1 550 India Macao F D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 730 262 204 71 60 121 5 18 12 28 6 787 Malaysia Pakistan ( 1 ) Philippines BNL F D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 337 314 2 435 409 187 326 317 23 65 28 71 14 3 875 (') See Appendix . II | || No L 147 /50 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries 24 Poland (cont 'd) Romania Singapore ^ 1 ) Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 317 320 80 54 294 11 81 14 34 7 1 212 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 761 (&gt;) 505 148 1 179 244 11 54 22 34 7 3 965 D F ' I BNL UK IRL DK GR E P EEC 1 000 pieces 176 90 50 67 83 4 14 11 25 14 534 D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 062 245 96 222 190 10 67 20 50 14 1 976 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 941 347 198 328 462 20 152 14 25 8 2 495 179 83 0 ) 18 20 25 5 7 8 10 10 365 Thailand f 1 ) 26 60.05 South Korea A lib) 4 cc ) 11 22 33 44 61.02 Bile) 4 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses of wool , of cotton or of man-made textile fibres bb ) cc) dd ) ee ) 60.05-45 , 46 , 47 ,48 61.02-48 , 52 , 53 , 54 Czecho ­ slovakia (') See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147/ 51 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 26 (cont'd) Hong Kong 1 000 piecesD F I BNL UK IRL DK GR E P EEC 1 000 piecesHungary India 1 000 pieces Macao 1 000 pieces BNL D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR E P EEC BNL F 4 030 502 389 1 139 2 955 26 190 19 30 8 9 288 199 2 014 1 839 956 1 047 2 083 29 223 49 8 240 191 251 87 95 145 6 14 13 38 8 848 232 425 566 194 110 105 326 15 30 18 50 19 1 433 693 278 225 170 178 4 11 16 46 9 1 630 1 000 piecesMalaysia Pakistan Philippines 1 000 pieces 1 000 piecesD F I BNL UK IRL DK GR E P EEC Poland 1 000 piecesD F I BNL UK IRL DK GR E P EEC No L 147 / 52 Official Journal of the European Communities 31 . 5 . 86 Mem ­ Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries berStates Units q u an ti ta ti v e lim its fr om 1 Ja nu ar y to 31 D ec em be r 1 98 6 26 Romania 1 000 pieces (cont 'd) D F I BNL UK IRL DK GR E P EEC 1 000 piecesF UK IRL F 126 111 73 315 146 4 11 12 46 9 853 348 681 25 234 747 338 290 450 405 16 210 19 96 19 2 590 Singapore Sri Lanka Thailand 1 000 pieces 1 000 piecesD F I BNL UK IRL DK GR E P EEC 27 60.05 South Korea 1 000 pieces A II b ) 4 dd ) Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other D F I BNL UK IRL DK GR E P EEC 61.02 1 000 pieces B II e ) 5 aa ) bb ) cc ) Czecho ­ slovakia Hong Kong Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven and knitted or crocheted skirts , including divided skirts 1 000 pieces60.05-51 , 52 , 54 , 58 61.02-57 , 58 , 62 508 81 71 431 100 10 115 11 20 4 1 351 H 12 4 068 394 395 992 2 036 28 244 34 20 4 8 215 1 729 1 207 837 756 1 628 37 208 47 6 449 F DK D F I BNL UK IRL DK GR E P EEC India 1 000 piecesD F I BNL UK IRL DK GR EEC f 1 ) See category 26 . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 53 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom JJanuaryto 31December1986 27 (cont'd) Macao D F I BNL UK IRL DK GR E P EEC 1 000 pieces 685 310 77 337 407 5 117 11 20 4 1 973 Malaysia Pakistan Philippines Singapore Thailand UK F UK UK D F I BNL UK IRL DK GR E P EEC UK DK 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 301 232 451 292 186 122 24 150 111 5 10 6 49 10 673 344 120 28 60.05 A II b) 4 ee ) 60.05-61 , 62 , 64 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Knitted or crocheted trousers (except shorts ) other than babies' South Korea Hong Kong Macao Romania Singapore D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC UK BNL UK UK 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 140 46 27 64 105 2 9 3 7,5 1,5 405 1 498 186 130 331 983 11 63 13 7,5 1,5 3 224 96 141 102 405 No L 147 / 54 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) 29 61.02 B II e) 3 aa ) bb ) cc ) 61,02-42 , 43 , 44 30 A 61.04 B I 61.04-11 , 13 , 18 Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven suits and costumes ( including coordinate suits consisting of two or three pieces which are ordered , packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits . South Korea C 1 ) D F I BNL UK IRL DK GR E P EEC 1 000 pieces 68 25 23 43 173 5 16 3 8 2 366 Hong Kong D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 235 116 104 252 711 9 34 12 8 2 2 483 India D F I BNL UK IRL DK GR EEC 1 000 pieces 1 539 675 484 270 1 154 28 99 25 4 274 l Macao F 1 000 pieces 227 Philippines IRL 1 000 pieces 17 Romania F I 1 000 pieces 51 71 Thailand UK 1 000 pieces 168 Women's , girls' and infants' under garments : Women's , girls' and infants ' woven pyjamas and nightdresses , of wool , of cotton or of man-made textile fibres South Korea D F I BNL UK IRL DK GR E P EEC 1 000 pieces 903 117 95 82 147 4 18 9 11 2 1 388 Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC 1 000 pieces 105 320 16 15 29 5 24 5 13 3 5350 ) See Appendix. 31 . 5 . 86 Official Journal of the European Communities No L 147/ 55 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 30 A (cont'd) Hong Kong D F I BNL UK IRL DK GR E P EEC 1 000 pieces 5 081 607 525 1 054 2 179 30 122 38 11 2 9 649 ' Hungary D F I BNL UK IRL DK GR E P 1 000 pieces 888 95 63 145 182 4 41 9 7 3 India Macao EEC F D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 1 437 294 2 235 760 411 275 578 25 83 21 11 2 4 401 I Philippines UK 1 000 pieces 281 I Romania BNL 1 000 pieces 191 30 B 61.04 B II 61.04-91 , 93 , 98 Women's , girls' and infants' under garments : Women's , girls' and infants' ( other than babies') woven under garments , other than pyjamas and nightdresses , of wool , of cotton or of man-made textile fibres South Korea Hong Kong Macao D F I BNL UK IRL DK GR E P EEC UK D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes Tonnes 11 5 5 58 9 2 3 3 1,5 97,5 43,7 3,5 3 2 1 3 3 2 1 18,5 No L 147 / 56 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r1 98 6 31 61.09 D Brazil 1 000 piecesCorsets , corset-belts , suspender-belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabrics ) whether or not elastic : Brassieres , woven , knitted or crocheted 61.09-50 South Korea 1 000 pieces Czecho ­ slovakia 1 000 pieces D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Hong Kong 1 000 pieces 761 1 054 112 220 225 8 83 23 2 486 2 113 992 222 553 566 16 50 23 49 10 4 594 308 64 94 65 112 7 21 13 40 12 736 6 365 1 811 654 3 207 2 817 42 936 68 180 10 16 090 2 579 840 228 317 1 150 13 94 27 49 10 5 307 2 128 1 144 370 385 1 808 34 146 37 123 25 6 200 Macao 1 000 pieces Philippines 1 000 pieces 31 . 5 . 86 Official Journal of the European Communities No L 147/ 57 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 31 (cont'd) Thailand IRL 1 000 pieces 28 68 60.04 A I II a) b ) c) III a ) b ) c) d) 60.04-02 , 03 , 04 , 06 , 07 , 08 , 10 , 11 , 12 , 14 Under garments , knitted or crocheted , not elastic or rubberized: A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' under garments of knitted or crocheted fabrics , not elastic or rubberized South Korea Hong Kong Macao F D F I BNL UK IRL DK GR E P EEC F UK IRL Tonnes Tonnes Tonnes 55 148 114 30 105 257 6 22 3 7,5 1,5 694 103 328 9,5 73 60.05 A II b ) 3 60.05-16 , 17 , 19 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or cro ­ cheted fabric, not elastic or rub ­ berized , ofwool , of cotton or of man-made textile fibres South Korea Czecho ­ slovakia Hong Kong * D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 1 000 pieces 280 64 49 67 161 4 10 8 18 2 663 211 75 22 17 136 3 21 8 12 2 507 740 97 76 188 507 11 41 11 10 2 1 683 No L 147 / 58 Official journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description 73 (cont 'd) Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 Hungary D F I BNL UK IRL DK GR E P EEC 1 000 pieces 179 40 51 67 138 2 8 11 12 2 510 Macao D F I BNL UK IRL DK GR E P EEC 1 000 pieces 418 136 45 32 162 4 102 8 10 2 919 Poland D F I BNL UK IRL DK GR E P EEC 1 000 pieces 175 320 42 30 67 4 13 11 12 2 676 Romania D F I BNL UK IRL DK GR E P EEC 1 000 pieces 621 106 (') 194 137 128 4 33 7 12 3 1 245 Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pieces 310 122 203 309 365 22 172 27 26 5 1 561 (') An additional exceptional quantity of 25 000 pieces has been agreed. 31 . 5 . 86 Official Journal of the European Communities No L 147/ 59 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r1 98 6 ber States 76 Bulgaria 1 000 pieces61.01 B I 61.02 B II a ) 61.01-13 , 15 , 17 , 19 61.02-12 , 14 D F I BNL UK IRL DK GR E P EEC Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Men's and boys' woven industrial and occupational clothing Women's , girls' and infants' woven aprons , smock-overalls and other industrial and occupational clothing (whether or not also suitable for domestic use ), of wool , of cotton or of man-made textile fibres Czecho ­ slovakia TonnesD F I BNL UK IRL DK GR E P EEC Hong Kong Tonnes 881 198 109 69 166 9 31 57 24 5 1 549 310 55 35 35 67 7 16 16 15 3 559 1 251 304 244 169 1 478 15 124 37 12 2 3 636 287 51 36 180 62 2 20 14 15 3 670 356 9 D F I BNL UK IRL DK GR E P EEC Hungary TonnesD F I BNL UK IRL DK GR E P EEC Macao TonnesUK IRL 78 South Korea Tonnes 61.01-09 , 24 , 25 , 26 , 81 , 92 , 95 96 61.01 A II B III V f) 1 g) 1 2 3 Men's and boys' outer garments : Men's and boys' woven bath robes , dressing gowns , smoking jackets and similar indoor wear , ski suits consisting of two or three pieces and other outer garments , except garments of categories 6 , 14A, 14B , 16 , 17 , 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres D F I BNL UK iRL DK GR E P EEC F 321 324 109 587 355 6 21 13 7,5 1 1 744,5 87Czecho ­ slovakia (M Tonnes (*) See Appendix. No L 147 / 60 Official Journal of the European Communities 31 . 5 . 86 Mem ­ Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 ber States 78 (cont'd) Hong Kong TonnesD F I BNL UK IRL DK GR E P EEC Hungary Tonnes 1 703 254 261 413 1 544 39 273 31 7,5 1,5 4 527 70 28 18 255 58 1 6 10 7,5 1,5 455 159 100 D F I BNL UK IRL DK GR E P EEC Macao F BNL Tonnes 81 South Korea (M 1 000 pieces61.02 B I b ) II c ) e ) 8 aa ) 9 aa ) bb) cc) 61.02-07 , 22 , 23 , 24 , 85 , 90 , 91 , 92 Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' woven bath robes , dressing gowns , bed jackets and similar indoor wear and outer garments , except garments of categories 6 , 7 , 15 A , 15 B , 21 , 26 , 27 , 29 , 76 , 79 and 80 , of wool , of cotton or of man-made textile fibres D F I BNL UK IRL DK GR E P EEC F TonnesCzecho ­ slovakia Hong Kong 0 ) Tonnes 1 588 657 184 789 819 c 1 ; 15 263 26 18 3,5 4 362,5 ( 2 ) 3 604 496 402 799 2 383 53 435 50 12 2 8 236 346 240 70 122 120 6 42 11 12 2 971 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Macao Tonnes 0 ) See Appendix . ( 2 ) See category 78 . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 61 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ Unitsber States Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 81 (cont'd) Romania TonnesD F I BNL UK IRL DK GR E P EEC 55 45 30 33 35 1 3 8 10 3 223 83 South Korea Tonnes60.05 A II a ) b ) 4 hh ) 11 22 33 44 ijij ) 11 Outer garments and other articles , knitted or crocheted , not elastic or rubberized: A; Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted , not elastic or rubberized , other than garments of categories 5 , 7 , 26 , 27 , 28 , 71 , 72 , 73 , 74 and 75 , of wool , of cotton or of man-made textile fibres kk ) 11 60.05-04 , 76 , 77 , 78 , 79 , 81 , 85 , 88 , 89 , 90 , 91 11 ) 11 22 33 44 Hong Kong Tonnes Hungary Tonnes D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC F BNL BNL F 109 25 20 13 273 6 5 5 9 2 467 505 151 125 234 1 274 10 41 12 9 2 2 363 176 42 36 158 144 3 21 22 10 2 614 154 173 15 53 55 5,5 15 3,5 9 2 485 82 157 123 96 Macao Tonnes Poland Tonnes Tonnes Tonnes Tonnes Romania Czecho ­ slovakia Thailand UK 212 No L 147 / 62 31 . 5 . 86Official Journal of the European Communities GROUP III A Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 33 51.04 A III a ) 62.03 B II b ) 1 51.04-06 62.03-51 , 59 Woven fabrics ofman-made fibres con ­ tinuous , ( including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02): A. Woven fabrics of synthetic textile fibres : Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene , less than 3 m wide ; woven sacks of such strip or the like Bulgaria South Korea Czecho ­ slovakia UK D F I BNL UK IRL DK GR E P EEC BNL Tonnes Tonnes Tonnes 55 925 278 244 1 664 540 24 113 169 43 9 4 009 470 35 51.04 A IV 51.04-10 , 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25 , 27 , 28 , 32 , 34 , 36 , 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous ) other than those for tyres and those containing elastomeric yarn South Korea Czecho ­ slovakia D F I BNL UK IRL DK GR E P EEC IRL DK Tonnes Tonnes , 470 304 273 325 1 421 80 56 173 45 9 3 156 10 15 36 51.04 B III 51.04-55 , 56 , 58 , 62 , 64 , 66 , 72 , 74 , 76 , 81 , 89 , 93 , 94 , 97 , 98 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous ) other than those for tyres and those containing elastomeric yarn Czecho ­ slovakia Hungary D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes 400 67 21 64 62 5 23 35 40 2 719 123 83 117 15 47 2 8 7 10 2 414 31 . 5 . 86 Official Journal of the European Communities No L 147 / 63 Mem ­ Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 ber States 36 (cont 'd) Poland Tonnes 587 358 120 121 130 15 29 57 10 2 1 429 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Romania Tonnes 65 158 35 26 72 2 9 7 10 2 386 37 56.07 B Bulgaria TonnesWoven fabrics of man-made fibres (discontinuous or waste ): B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste ) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics South Korea Tonnes56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65 , 67 , 68 , 69 , 70 , 71 , 72 , 73 , 74 , 77 , 78 , 82 , 83 , 84 , 87 34 564 549 472 1 945 144 462 15 328 29 81 16 4 041 1 222 90 27 27 147 13 37 70 15 10 1 658 Czecho ­ slovakia Tonnes UK I D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Poland Tonnes 335 161 425 70 95 12 12 31 60 22 1 223 No L 147 / 64 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode (1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 37 (cont'd) Romania Thailand D F I BNL UK IRL DK GR E P EEC I Tonnes Tonnes 1 020 537 402 307 428 8 85 46 90 22 2 945 2 925 38 A 60.01 B I b ) 1 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric Czecho ­ slovakia 0 ) Poland I D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes 7 256 162 81 108 128 7 18 4 7,5 1,5 773 38 B 62.02 A II 62.02-09 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : A. Net curtains Czecho ­ slovakia I Tonnes ( 2 ) 40 62.02 B IV a ) c ) 62.02-83 , 85 , 89 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven curtains (other than net curtains ) and furnishing articles , of wool , of cotton or of man-made textile fibres Czecho ­ slovakia I Tonnes 12 41 ex 51.01 A 51.01-01 , 02 , 03 , 04 , 08 , 09 , 10 , 12 , 20 , 22 , 24 , 27 , 29 , 30 , 41 , 42 , 43 , 44 , 46 , 48 Yarn ofman-made fibres (continuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale , other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre Czecho ­ slovakia Romania BNL D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes . 120 1 446 342 275 221 447 20 66 68 150 38 3 073 (*) See Appendix . ( 2 ) See category 38 A. 31 . 5 . 86 Official Journal of the European Communities No L 147 / 65 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ Unitsber States Q ua nt ita tiv e li m it s fr om 1 Ja nu ar y to 31 D ec em be r 19 86 46 ex 53.05 Brazil TonnesSheep's or lambs' wool or other animal hair ( fine or coarse), carded or combed : Carded or combed sheep's or lambs' wool or other fine animal hair 53.05-10 , 22 , 29 , 31 , 38 , 39 D F I BNL UK IRL DK GR EEC 3 047 2 047 3 126 1 372 1 100 34 74 856 11 656 Uruguay TonnesF I UK 2 143 6 312 1 010 50 53.11 Woven fabrics of sheep's or lambs' wool or of fine animal hair Bulgaria Tonnes53.11-01 , 03 , 07 , 11 , 13 , 17 , 20 , 30 , 40 , 52 , 54 , 58 , 72 , 74 , 75 , 82 , 84 , 88 , 91 , 93 , 97 65 45 37 23 53 2 8 5 16 3 257 South Korea Tonnes D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC 120 76 66 17 152 3 8 11 12 2 467 Hungary Tonnes 75 160 18 21 26 1 3 10 16 3 333 Uruguay TonnesD F I BNL UK IRL DK GR E P EEC 645 106 87 186 284 6 18 11 50 10 1 403 53 55.07 55.07-10 , 90 Cotton gauze Bulgaria I Tonnes 98 No L 147 / 66 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 55 56.04 A 56.04-11 , 13 , 15 , 16 , 17 , 18 Man-made fibres (discontinuous or waste ), carded , combed or otherwise prepared for spinning: A. Synthetic textile fibres : Synthetic textile fibres (dis ­ continuous or waste ), carded or combed Romania D. F I BNL UK IRL DK GR E P EEC Tonnes 3 608 2 245 1 600 1 096 2 311 72 247 219 80 6 11 484 58 58.01 58.01-01 , 11 , 13 , 17 , 30 , 80 Carpets , carpeting and rugs , knotted (made up or not) Czecho ­ slovakia Poland Romania (') GR GR D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes Tonnes H ( J ) 140 97 134 58 132 3 12 3 24 3 606 61 58.05 A I a ) c ) II B 58.05-01 , 08 , 30 , 40 , 51 , 59 , 61 , 69 , 73 , 77 , 79 , 90 Narrow woven fabrics , and narrow fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive , other than goods falling within heading No 58.06 : Narrow woven fabrics not exceeding 30 cm in width with selvedges (woven , gummed or made otherwise) on both edges , other than woven labels and the like ; bolduc Czecho ­ slovakia Hong Kong Poland D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes Tonnes 400 20 26 38 71 2 10 6 10 2 585 280 103 213 81 747 4 16 8 7,5 1,5 1 461 147 68 20 40 93 2 10 6 10 2 398 (') See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 67 Category CCT heading No NIMEXEcode ( 1986 ) . Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 62 58.06 58.07 58.08 58.09 58.10 58.06-10 , 90 58.07-31 , 39 , 50 , 80 58.08-10 , 90 58.09-11 , 19 , 21 , 31 , 35 , 39 , 91 , 95 , 99 58.10-21 , 29 , 41 , 45 , 49 , 51 , 55 , 59 Woven labels , badges and the like , not embroidered , in the piece , in strips or cut to shape or size Chenille yarn ( including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn ); braids and ornamental trimmings in the piece; tassels , pompons and the like : Chenille yarn ( including flock chenille yarn ), gimped yarn (other than metallized yarn and gimped horsehair yarn ); braids and ornamental trimmings in the piece ; tassels , pompons and the like Tulle and other net fabrics ( but not including woven , knitted or crocheted fabrics ), plain Tulle and other net fabrics ( hut not including woven , knitted or crocheted fabrics ), figured; hand or mechanically made lace in the piece , in strips or in motifs Embroidery , in the piece , in strips or in motifs South Korea F Tonnes 710 64 60.01 B I b) 2 3 60.01-51 , 55 Knitted or crocheted fabric , not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric ( imitation fur), knitted or croche ­ ted , not elastic or rubberized , of synthetic textile fibres Poland UK Tonnes 57 66 62.01 A B I II a ) b ) c ) 62.01-10 , 20 , 81 , 85 , 93 , 95 Travelling rugs and blankets : Travelling rugs and blankets , of wool , of cotton or of man-made textile fibres Bulgaria Czecho ­ slovakia UK D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes 34 259 (') 52 44 162 479 15 104 14 7,5 1,5 1 138 (') See Appendix . No L 147 / 68 Official Journal of the European Communities 31 . 5 . 86 GROUP III B Category CCT heading No NIMEXEcode ( 1986 ) Description 10 60.02 A B 60.02-40 Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized : Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , impregnated or coated with artificial plastic materials Gloves , mittens and mitts , knitted or crocheted , not elastic or rubberized , other than those of category 10 , of wool , of cotton or of man-made textile fibres 60.02-50 , 60 , 70 80 Third countries Mem ­ ber States Units Quantitative limitsfrom;1Januaryto 31December1986 South Korea D F I BNL UK IRL DK GR E P EEC 1 000 pairs 3 133 3 889 962 4 608 2 491 ( ») 218 447 74 297 59 16 178 Czecho ­ slovakia Hong Kong F D F I BNL UK IRL DK GR E P EEC 1 000 pairs 1 000 pairs 234 15 493 2 655 1 845 5 990 43 028 i 1 ) 292 1 794 117 450 59 71 723 Hungary Macao Malaysia Pakistan ( J ) F F UK F F UK 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 596 1 957 6 014 0 ) 2 560 1 203 2 256 Philippines D F I BNL UK IRL DK GR E P EEC 1 000 pairs 1 869 1 162 985 879 1 483 81 196 111 450 85 7 301 Thailand D F I BNL UK IRL DK GR E P EEC 1 000 pairs 2 128 702 244 1 040 1 375 (&gt;) 40 64 79 120 45 5 837 0 ) See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 69 Mem ­ Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries berStates Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 67 60.05 South Korea Tonnes A II b) 5 B 60.06 B II III Outer garments and other articles , knitted or crocheted , not elastic or rubberized Knitted or crocheted fabric and articles thereof , elastic or rubberized ( including elastic knee-caps and elastic stockings): B. Other : Clothing accessories and other articles (except garments ), knitted or crocheted , not elastic or rubberized ; articles (other than bathing costumes) of knitted or crocheted fabric , elastic or rubberized , of wool , of cotton or of man-made textile fibres 60.05-93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-92 , 96 , 98 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC TonnesCzecho ­ slovakia Hungary TonnesD F I BNL UK IRL DK GR E P EEC 80 55 51 44 604 8 24 11 17 3 897 245 (&gt;) 50 31 123 168 3 16 9 22 4 671 298 ( ») 100 75 306 118 2 28 13 22 4 966 129 6 20 107 126 3 13 2 11 2 421 292 41 46 311 75 2 23 5 11 2 809 67 a) 60.05-97 TonnesCzecho ­ slovakia a ) Of which sacks and bags of a kind used for the packing of goods , made from polyethylene or polypropylene strip D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC TonnesHungary ( ¢) See Appendix . No L 147 / 70 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ Units Q ua nt ita tiv e li m it s fr om 1 Ja nu ar y to 31 D ec em be r 19 86 ber States 69 60.04 B IV b ) 2 cc) 60.04-54 Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Women's , girls' and infants' knitted or crocheted petticoats and slips , of synthetic textile fibres , other than babies' garments South Korea Czecho ­ slovakia F D F I BNL UK IRL DK GR E P EEC 1 000 pieces 1 000 pieces 1 673 231 149 27 46 37 3 56 11 20 4 584 Hungary D F I BNL UK IRL DK GR E P EEC 1 000 pieces 252 32 25 38 35 2 6 8 20 4 422 Hong Kong Poland Romania F F F BNL 1 000 pieces 1 000 pieces 1 000 pieces 166 225 405 374 South Korea D F I BNL UK IRL DK GR E P EEC 1 000 pieces 5 649 0 ) 2 960 1 519 1 983 2 370 101 303 195 600 165 15 845 South Korea D F I BNL UK IRL DK GR E P EEC Tonnes 52 16 9 16 40 1 3 7,5 1,5 146 70 60.04 B III Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Panty-hose ( tights )60.04-31 , 33 , 34 71 60.05 A II b) 1 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b ) Other : 1 . Babies' garments ; girls' garments up to and including commercial size 86 : (') See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147 /71 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 71 (cont'd) 60.05-06 , 07 , 08 , 09 Babies' knitted outer garments , of wool , of cotton or of man-made textile fibres Hong Kong D F I BNL UK IRL DK GR E P EEC Tonnes 95 30 25 32 126 2 11 4 7,5 1,5 334 Macao Philippines F UK IRL UK IRL Tonnes Tonnes 109 72 6 66 7 Romania D F I BNL UK IRL DK GR E P EEC Tonnes 47 11 9 11 21 1 5 4 7,5 1,5 118 72 60.05 A II b ) 2 60.06 B I 61.01 B II 61.02 B II b ) 60.05-11 , 13 , 15 60.06-91 61.01-22 , 23 61.02-16 , 18 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing acces ­ sories : II . Other Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elastic stockings ): B. Other : Knitted swimwear Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Woven swimwear , of wool , of cotton or of man-made textile fibres South Korea Hong Kong ( ») Macao F BNL D F I BNL UK IRL DK GR E P EEC F 1 000 pieces 1 000 pieces 1 000 pieces 977 256 5 565 817 805 1 881 2 954 67 568 41 49 10 12 757 389 (') See Appendix . No L 147 /72 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 ber States 74 60.05 A II b) 4 gg) South Korea 1 000 pieces 11 22 33 44 Hong Kong 1 000 pieces 171 14 421 81 63 96 380 7 31 14 10 3 1 106 60.05-71 , 72 , 73 , 74 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's , girls' and infants' (other than babies') suits and costumes ( including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and nor ­ mally sold together), of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres , excluding ski-suits UK IRL D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Hungary 1 000 pieces 91 27 23 48 32 1 5 4 15 4 250 Macao Philippines Thailand F UK IRL UK UK IRL 1 000 pieces 1 000 pieces 1 000 pieces 844 (') 337 21 225 338 21 75 60.05 Macao F 1 000 pieces 2 A II b ) 4 ff) 60.05-66 , 68 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's and boys' suits ( including coordinate suits consisting of two or three pieces which are ordered , packed , consigned and normally sold together), of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres , excluding ski suits 77 Czecho ­ slovakia 1 000 pairs60.03 B II a ) Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : Women's stockings of synthetic textile fibres 60.03-24 , 26 D F I BNL UK IRL DK GR E P EEC 122 32 24 22 33 3 180 11 20 4 451(') See Appendix .( 2 ) See category 74 . 31. 5 . 86 Official Journal of the European Communities No L 147 / 73 Mem ­ Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries berStates Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 Romania 1 000 pairs77 (cont 'd) D F I BNL UK IRL DK GR E P EEC 637 174 138 131 222 10 24 7 20 4 1 367 80 61.02 A I a ) b ) Women's , girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Brazil South Korea Hong Kong Tonnes Tonnes TonnesWomen's , girls' and infants' under garments : 114 113 82 334 69 69 105 345 9 32 8 61.04 A A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments ofwool , of cotton or of man-made textile fibres 61.02-01 , 03 61.04-01 , 09 BNL UK F D F I BNL UK IRL DK GR E P EEC F UK F UK IRL 7,5 1,5 Tonnes Tonnes Tonnes 980 79 179 45 180 20 Macao Pakistan Philippines 82 South Korea60.04 B IV a ) c Tonnes TonnesHong Kong 60.04-38 , 60 Under garments , knitted or crocheted , not elastic or rubberized : B. Of other textile materials : Under garments , other than ba ­ bies', knitted or crocheted , not ela ­ stic or rubberized , of wool , of fine animal hair or of regenerated textile fibres F D F I BNL UK IRL DK GR E P EEC 30 495 116 67 218 264 12 76 8 7,5 1,5 1 265 130 40 18 55 25 1 4 2 7,5 1,5 284 Macao TonnesD F I BNL UK IRL DK GR E P EEC No L 147 / 74 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 82 (cont'd) Romania D F I BNL UK IRL DK GR E P EEC Tonnes 540 130 105 75 155 9 24 8 7,5 1,5 1 055 86 61.09 A B C E 61.09-20 , 30 , 40 , 80 Corsets , corset belts , suspender ­ belts , brassieres , braces , suspenders , garters and the like ( including such articles of knitted or crocheted fabric), other than brassieres , whether or not elastic : Corsets , corset belts , suspender ­ belts , brassieres , braces , suspenders , garters and the like (including such articles of knitted or crocheted fabric), other than brassieres , whe ­ ther or not elastic South Korea Hong Kong Philippines D F I BNL UK IRL DK GR E P EEC UK UK 1 000 pieces 1 000 pieces 1 000 pieces 1 653 737 212 590 604 13 ' 66 27 34 7 3 943 675 735 87 61.10 61.10-00 Gloves , mittens , mitts , stockings , socks and sockettes , not knitted or crocheted Hong Kong D F I BNL UK IRL DK GR E P EEC Tonnes 484 270 94 173 520 16 49 9 13 1,5 1 629,5 31 . 5 . 86 Official Journal of the European Communities No L 147 / 75 GROUP III C Mem ­ Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries berStates Units Q ua nt ita tiv e li m it s fr om 1 Ja nu ar y to 31 D ec em be r 19 86 90 ex 59.04 TonnesCzecho ­ slovakia Twine , cordage, ropes and cables , plaited or not : Twine , cordage , ropes and cables , of synthetic textile fibres , plaited or not 59.04-11 , 12 , 14 , 15 , 17 , 18 , 19 , 21 D F I BNL UK IRL DK GR E P EEC 1 141 117 95 89 89 4 20 24 18 4 1 601 91 Tonnes62.04 A II B II Tarpaulins , sails , awnings , sunblinds , tents and camping goods: Tents South Korea (M 62.04-23 , 73 D F I BNL UK IRL DK GR E P EEC 860 174 140 412 577 12 33 33 18 3 2 262 TonnesCzecho ­ slovakia 680 180 357 330 130 28 25 41 126 5 1 902 D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Hungary Tonnes 46 29 148 17 115 2 12 25 15 5 414 236 313 Poland TonnesBNL F FRomania Tonnes 413 1 (') See Appendix . No L 147 /76 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 97 59.05 59.05-11 , 31 , 39 , 51 , 59 , 91 , 99 Nets and netting made of twine , cordage or rope , and made up fishing nets of yarn , twine , cordage or rope : Nets and netting made of twine , cordage or rope and made up fishing nets of yarn , twine , cordage or rope South Korea D F I BNL UK IRL DK GR E P EEC Tonnes 112 37 63 59 94 2 27 326 13 1,5 734,5 100 59.08 59.08-10 , 51 , 61 , 71 , 79 Textile fabrics impregnated , coated , covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials South Korea Czecho ­ slovakia Hungary UK UK D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes Tonnes 1 419 20 1 209 664 749 453 1 248 45 45 100 37 7 4 557 104 59.12 59.12-00 Textile fabrics otherwise impregnated or coated ; painted canvas being theatrical scenery , studio back-cloths or the like : Textile fabrics , impregnated or coated , other than those of categories 99 , 100 , 102 and 103 ; painted canvas being theatrical scenery , studio back-cloths or the like Romania D F I BNL UK IRL DK GR E P EEC Tonnes 32 22 92 12 28 1 2 12 12,5 1,5 215 105 59.13 59.13-01 , 11 , 13 , 15 , 19 , 32 , 34 , 35 , 39 Elastic fabrics and trimmings (other than knitted or crocheted goods ) consisting of textile materials combined with rubber threads Czecho ­ slovakia Poland UK D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes 39 94 25 23 48 141 2 8 4 7,5 1,5 354 31 . 5 . 86 Official Journal of the European Communities No L 147 / 77 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 109 62.04 A I B I 62.04-21 , 61 , 69 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Woven tarpaulins , sails , awnings and sunblinds Czecho ­ slovakia Hong Kong ( 2 ) GR F Tonnes Tonnes (') 241 110 62.04 A III B III 62.04-25 , 75 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Woven pneumatic mattresses Czecho ­ slovakia Hungary Poland D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes Tonnes 786 150 500 322 257 13 60 29 (') 175 5 2 297 965 548 442 310 664 29 128 . 67 (') 116 5 3 274 683 418 343 185 137 8 59 21 103 5 1 962 111 62.04 A IV B IV 62.04-29 , 79 Tarpaulins , sails , awnings , sunblinds , tents and camping goods : Camping goods , woven , other than pneumatic mattresses and tents South Korea D F I BNL UK IRL DK GR E P EEC Tonnes 8 6 2 9 8 16 3 3 1,5 56,5 ') See category 110 . 2 ) See Appendix . No L 147 / 78 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units 1 !Quantitative limitsfrom 1Januaryto |31December1986 i 111 (cont'd) Hungary D F I BNL UK IRL DK GR E P EEC Tonnes 9 7 9 2 10 4 2 1,5 47,5 1.12 62.05 A B D E 62.05-01 , 10 , 30 , 93 , 95 , 99 Other made up textile articles ( including dress patterns): Other made up textile articles , woven , excluding those of categories 113 and 114 Czecho ­ slovakia IRL Tonnes 14 31 . 5 . 86 Official Journal of the European Communities No L 147 / 79 GROUP IV Mem ­ Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries ber States Units Q ua nt ita tiv e lim its fr om 1 Ja nu ar y to 31 D ec em be r 19 86 115 54.03 Poland Tonnes54.03-10 , 31 , 35 , 37 , 39 , 50 , 61 , 69 Flax or ramie yarn , not put up for retail sale D F I BNL UK IRL DK GR E P EEC 111 10 11 17 11 1 1 4 8 3 177 117 54.05 Woven fabrics of flax or of ramie Bulgaria (*) Tonnes54.05-21 , 25 , 31 , 35 , 38 , 51 , 55 , 61 , 68 Czecho ­ slovakia Tonnes I UK , D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Hungary Tonnes 27 53 267 115 291 485 308 182 131 77 80 20 1 956 47 29 165 18 121 10 130 15 17 12 564 555 142 200 40 157 5 279 35 38 20 1 471 128 399 85 49 106 4 14 5 4 4 831 Poland TonnesD F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Romania Tonnes ') See Appendix. No L 147 / 80 Official Journal of the European Communities 31 . 5 . 86 Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative! limitsfrom 1Januaryto 31December1986 ! i 118 ex 62.02 B I b ) 62.02-15 Bed linen , table linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen of flax or ramie , other than knitted or crocheted Bulgaria Czecho ­ slovakia I UK F GR Tonnes Tonnes Tonnes } ( ' » ( 2 ) ( 3 ) 119 ex 62.02 B II b ) B III b ) 62.02-61 , 75 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Table linen , toilet linen and kitchen linen of flax or ramie , other than knitted or crocheted Bulgaria Czecho ­ slovakia Poland Romania I UK D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC D F I BNL UK IRL DK GR E P EEC Tonnes Tonnes Tonnes Tonnes }"&gt; 196 40 ( «) 108 19 70 3 . 7 5 15 5 468 345 242 168 27 89 4 10 7 20 5 917 207 45 40 24 68 1 11 4 20 4 424 121 ex 59.04 59.04-60 Twine , cordage , ropes and cables , plaited or not : Twine , cordage , ropes and cables , plaited or not , of flax or ramie Poland D F I BNL UK IRL DK GR E P EEC Tonnes 12 39 5 5 8 1 2 3 7,5 2 84,5 (') See category 117. (2 ) See category 119 . ( 3 ) See category 20 . ( 4 ) See Appendix . 31 . 5 . 86 Official Journal of the European Communities No L 147/ 81 APPENDIX Category Third country Provision Peru In addition to the quantitative limit fixed in the Annex , the following additional quantity was agreed for cotton yarn classified as 56 count (British ) (94 metric count) for 1983 to 1986 falling within NIMEXE codes 55.05-21 , 25 , 27 , 29 , 55 , 57 , 85 and 87 which are divided in the following way: (tonnesj D 223 F 33 I 156 BNL 93 UK 35 IRL 27 DK 221 GR 12 EEC 800 Bulgaria Bulgaria Colombia Malaysia Thailand Malaysia Thailand South Korea Egypt An additional quantity of 900 tonnes of products falling within category 1 is reserved for imports into Spain for inward processing arrangements with a view to release into free circulation in another Member State of the Community compensatory products . The quantitative limit for Benelux includes synthetic fabric falling within category 3 . The quantitative limit for Benelux includes synthetic fabric other than unbleached or bleached falling within category 3 a), The quantitative limits include synthetic fabric falling within category 3 . The quantitative limits include cotton fabric falling within category 2 . The quantitative limits include cotton fabric falling within category 2 . The quantitative limits include cotton fabric other than unbleached or bleached falling within category 2 a ). The quantitative limits include cotton fabric other than unbleached or bleached falling within category 2 a). A reduction of 5 000 pieces per year on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud (in other words a total reduction of 20 000 pieces for 1983 to 1986 . Quantitative limits fixed for all Member States only concern cotton products falling within NIMEXE codes 60.04-19 , 23 , 71 , 79 and 89 . The quantitative limits for Germany include 150 000 pieces per year for the 'Partners des Fortschritts' Fair in Berlin . Within the quantitative limits there are the following sub-ceilings for long trousers falling within NIMEXE codes 61.01-72 , 74 and 76 and 61.02-66 , 68 and 72 broken down as follows: 1 2 2 a ) 2 3 3 3 a ) 3 a ) 4 4 6 7 8 20 20  20 Hong Kong (1 000 pieces) 1986 D 15 340 F 913 I 738 BNL 2 525 UK 20 616 IRL 71 DK 2 282 GR 148 E 22 P 4 EEC 42 659 South Korea South Korea A reduction of 354 000 pieces per year on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud ( in other words a total reduction of 1 415 637 pieces for the period 1983 to 1986 ). Reductions of 2 990 000 and 164 000 pieces on the quantitative limits shown for Germany and Benelux respectively were agreed to take account of recorded cases of import fraud for 1983 . For the period 1984 to 1986 the respective annual reduction amounts to 2 227 000 pieces for Germany and 164 000 pieces for Benelux (in other words a total of 9 670 000 and 655 209 pieces respectively for the period 1983 to 1986). The quantitative limit includes products falling within category 39 . Quantitative limits only concern cotton products falling NIMEXE codes 62.02-12 and 13 . Including products falling within category 118 . Bulgaria Egypt Czecho ­ slovakia No L 147 / 82 Official Journal of the European Communities 31 . 5 . 86 Category Third country Provision 12 South Korea 14 A South Korea 15 A South Korea 15 B Philippines An annual reduction of 4 385 000 pairs on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud for 1983 . For the period 1984 to 1986 , the annual reduction amounts to 4 060 000 pairs ( in other words a total reduction of 16 564 000 pairs for the period to 1986). For the United Kingdom the quantitative limits apply to garments made from fabrics falling within heading Nos 59.08 , 59.11 and 59.12 of the Common Customs Tariff, impregnated fabrics , impregnated coats and other impregnated garments falling within NIMEXE codes 60.01-07 and 09 . For the United Kingdom the quantitative limits apply to garments made from fabrics falling within heading Nos 59.08 , 59.11 and 59.12 of the Common Customs Tariff, impregnated coats and other impregnated garments falling within NIMEXE codes 61.02-05 and 07 . The quantitative limit for Germany includes 50 000 pieces reserved each year for the 'Partner des Fortschritts' Fair in Berlin . An annual reduction of 17 250 pieces on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud (in other words a total reduction of 69 000 pieces for the period 1983 to 1986). An additional flexibility of 1 ,5 % transfer between categories for products falling within category 17 is available . An annual reduction of 260 000 pieces on the quantitative limit shown for Germany was agreed to take account of recorded cases of import fraud for 1983 . For the period 1984 to 1986 , the annual amounts to 111 000 pieces (in other words a total reduction of 594 000 pieces ). Within quantitative limits for Germany and France there are the following sub-ceilings for women's nightdresses falling within NIMEXE codes 60.04-53 and 83 : South Korea17 21 South Korea 24 Brazil D (in 1 000 pieces) F 281986 450 24 Pakistan The quantitative limit covers products falling within NIMEXE codes 60.04-51 , 53 , 81 and 83 only . Within the quantitative limit for Germany there is the following sub-ceiling for women's nightdresses falling within NIMEXE codes 60.04-53 and 83 : 24 Romania (in 1 000 pieces) D 901986 24 Singapore Within the quantitative limit there are the following sub-ceilings for women's nightdresses falling within NIMEXE codes 60.04-53 and 83 : (1 000 pieces) 1986 D 103 F 39 I 22 BNL 31 UK 37 . IRL 2 DK 8 GR 5 E 12 P 7 EEC 266 24 Thailand The quantitative limits cover products falling within NIMEXE codes 60.04-51 , 53 , 81 and 83 only. The quantitative limit for France includes products falling within category 27 .26 Czecho ­ slovakia 29 South Korea Ofwhich , inside these quantitative limits , the following quantitatives are exclusively reserved for 'judo , karate , kung fu , taekwondo suits and similar material arts suits': (1 000 pieces) D 43 F 81 I 15 BNL 15 UK 23 DK 6 EEC 183 78 The quantitative limits include products falling within category 81 .Czecho ­ slovakia 31 . 5 . 86 Official Journal of the European Communities No L 147/ 83 Category Third country Provision 81 South Korea The quantitative limit includes products falling within category 78 . For the United Kingdom the quantitative limits do not apply to garments made from fabrics falling within heading Nos 59.08 , 59.11 and 59.12 of the Common Customs Tariff, impregnated coats and other impregnated garments falling within NIMEXE codes 61 .01-07 and 09 and 61.02-05 and 07 . The quantitative limits include products falling within category 78 . The quantitative limit includes products falling within category 38 B. Imports into Greece are subject to special provisions . 81 38 A 58 58 66 10 Hong Kong Czecho ­ slovakia Czecho ­ slovakia Poland Romania Czecho ­ slovakia South Korea The quantitative limits only cover industrially made carpets . The quantitative limit for Germany does not cover electric blankets falling within NIMEXE code 62.01-10 . Within the quantitative limit shown for the United Kingdom there is the following sub-ceiling for products falling within NIMEXE code 60.02-40 : (1 000 pairs) UK 2061986 An annual reduction of 1 35 000 pairs on the quantitative limit shown for the United Kingdom was agreed to take account of recorded cases of import fraud ( in other words a total reduction of 540 000 pairs for the period 1983 to 1986). Within the quantitative limit for the United Kingdom there is the following sub-ceiling for products falling within NIMEXE code 60.02-40 : 10 Hong Kong (1 000 pairs) UK 18 0411986 10 Hungary Quantitative limits shown for France only cover products falling within NIMEXE codes 60.02-50 , 60 , 70 and 80 . Within the quantitative limit for the United Kingdom there is the following sub-ceiling for gloves falling within NIMEXE code 60.02-40 : 10 Macao (1 000 pairs) UK 5301986 10 Pakistan The quantitative limits cover products falling within NIMEXE codes 60.02-50 , 60 , 70 and 80 only Within the quantitative limit shown for the United Kingdom there is the following sub-ceiling for products falling within NIMEXE code 60.02-40 : 10 Thailand (1 000 pairs) UK 7151986 67 The quantitative limit for Germany does not cover elastic stockings falling within NIMEXE code 60.06-92 . ¢ Czecho ­ slovakia Hungary South Korea70 A reduction of 1 080 000 pieces on the quantitative limits shown for Germany was agreed to take account of recorded cases of import fraud for 1983 . For the following years, the respective annual reduction will amount to 921 000 pieces ( in other words a total reduction of 3 844 000 pieces for the period 1983 to 1986 ). No L 147 / 84 Official Journal of the European Communities 31 . 5 . 86 Category Third country Provision 72 Hong Kong With the exception of Benelux, the quantitative limits cover knitted or crocheted bathing costumes only , falling within NIMEXE codes 60.05-11 , 13 and 15 and 60.06-91 . For Benelux the quantitative limit also includes woven bathing costumes falling within NIMEXE codes 61.01-22 and 23 and 61 .02-16 and 18 . Within this quantitative limit there is the following sub-ceiling for woven bathing costumes falling within NIMEXE codes 61.01-22 and 23 and 61.02-16 and 18 : (1 000 pieces) BNL 1986 313 74 Macao The quantitative limits include products falling within category 75 (conversion rate 950 g/piece). 91 South Korea The equivalence in pieces of quantitative limits indicated in the Annex is : (1 000 pieces) D F I BNL UK IRL DK GR EEC 1986 172 34,8 28 82,4 115,4 2,4 6,6 6,6 448,2 91 Romania Within the quantitative limit there is a sub-ceiling of 10 % for cotton tarpaulins . 109 Hong Kong Within the quantitative limit for France there is the following sub-ceiling for sails other than for windsurfers : (tonnes) F 1986 102 110 Czecho ­ slovakia The quantitative limit for Greece includes products falling within category 109 . 117 Bulgaria The quantitative limits for Italy and the United Kingdom include products falling within categories 118 and 119 . 119 Czecho ­ slovakia The quantitative limit for France includes products falling within category 118 . 31 . 5 . 86 Official Journal of the European Communities No L 147 / 85 ANNEX B QUANTITATIVE SPECIFIC TO OUTWARD PROCESSING TRAFFIC FOR 1986 ( ») Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 6 61.01 B V d ) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa) bb) cc) 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 Men's and boys' outer garments Women's , girls' and infants' outer garments : B. Other : Men's and boy's woven breeches , shorts and trousers ( including slacks); women's , girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres Sri Lanka D F I BNL EEC 1 000 pieces 165 10 21 159 345 7 60.05 A II b ) 4 aa ) 22 33 44 55 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Singapore D I BNL EEC 1 000 pieces 164 54,5 54,5 273 61.02 B II e) 7 bb ) cc) dd ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 Women's , girls' and infants' outer garments : B. Other : Blouses and shirt-blouses , knitted , crocheted (not elastic or rub ­ berized), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres Sri Lanka Thailand D F I BNL EEC D F I BNL EEC 1 000 pieces 1 000 pieces 186 11 22 54 273 67 11 16 20 114 8 61.03 A Men's and boys' under garments , including collars , shirt fronts and cuffs : Pakistan D I BNL 1 000 pieces 136 46 37 61.03-11 , 15 , 19 Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres Sri Lanka EEC D I BNL EEC 1 000 pieces 219 186 41 50 267 *) Where no level is indicated for a particular Member State , no special arrangements for reimportation into that Member State under the economic outward processing regime have been established for the products and supplier countries concerned. No L 147/ 86 Official Journal of the European Communities 31 . 5 . se Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limitsfrom 1Januaryto 31December1986 21 61.01 B IV 61.02 B II d ) 61.01-29 , 31 , 32 61.02-25 , 26 , 28 Men's and boys' outer garments : Women's , girls' and infants' outer garments : B. Other : Parkas , anoraks , windcheaters , waister jackets and the like , woven , of wool , of cotton or of man-made textile fibres Singapore Sri Lanka Thailand D I BNL EEC D F I BNL EEC D F I BNL EEC 1 000 pieces 1 000 pieces 1 000 pieces 88,5 61 88,5 238 154 12 19 19 204 67 18 41 119 26 60.05 A II b ) 4 cc) 11 22 33 44 61.02 B II e) 4 bb ) cc) dd ) ... ee ) 60.05-45 , 46 , 47 ,48 61.02-48 , 52 , 53 , 54 Outer garments and other articles knitted or crocheted , not elastic or rubberized: A. Outer garments and clothing accessories : II . Other Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven and knitted or crocheted dresses ofwool , of cotton or of man-made textile fibres Thailand D - p I BNL EEC 1 000 pieces 48 11 15 15 89